DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 04/22/2019 have been considered by the examiner (see attached PTO-1449 forms).

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Examiner recommends providing a flow chart or a diagram representing the invention specified in the claims.


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, line 3, to avoid problems of antecedent basis, "placing rain gauges in number of b with" is suggested as – placing a number of b rain gauges 
In claim 1, line 3, to avoid problems of antecedent basis, "in diameter D" should be – in a diameter D --.
In claim 1 line 4, to avoid problems of antecedent basis, "the volume of water" should be --a volume of water--.
In claim 1 line 8, "moving the translational sprinkler till the rain gauges cannot" should be -- moving the translational sprinkler until 
In claim 1 line 12, to avoid problems of antecedent basis, "calculating the average volume of sprinkled water" should be – calculating an 
In claim 1 line 13, to avoid problems of antecedent basis, "the movement time" should be –a 
In claim 1 line 15, to avoid problems of antecedent basis, "calculating the average volume of sprinkled water" should be -- calculating a 
In claim 1 line 16, to avoid problems of antecedent basis, " calculating a a 
In claim 3 line 2, to avoid problems of antecedent basis, " ci (i=1, …,b) " should be -- ci (i=1, …,b) --.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the test" in line 11.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what steps are included in the “test”.
Claim 1 recites the limitation "the mathematical characteristics of the assumed shape" in line 19.  There is insufficient antecedent basis for this limitation in the claim. The “mathematical characteristics” are unclear to which equations are being referred to. For example, the average volume equation or the average depth equation as previously recited in step c. Clear wording is recommended.
Furthermore, the limitation “the average depth H” in claim 1, line 23 is unclear because it appears to reference the average depth from step c, however, step c recites the average depth as the variable “V”. Clearer wording is recommended. 
Regarding the equation in claim 1, line 13, t=2R/s, the variable, R, is not clearly defined. The claim makes no mention as to what the variable represents. Therefore, being indefinite for failing to particularly point out and distinctly claim the subject matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for calculating instantaneous sprinkling intensity, comprising the following steps: (a) placing rain gauges in number of b with water-receiving opening in diameter D at a distance of a meters from a translational sprinkler, to measure the volume of water sprinkled from the translational sprinkler; (b) setting an operating pressure of the translational sprinkler, maintaining the translational sprinkler in a stable operating state, setting a movement speed s of the translational sprinkler, moving the translational sprinkler till the rain gauges cannot receive water sprinkled from the translational sprinkler, and then stopping the translational sprinkler; measuring the volume of sprinkled water ci (i = 1,..., b) received in each rain gauge, repeating the test for n times at the same movement speed, and calculating the average volume of sprinkled water di = ci/n (i = 1, ..., b) received in each rain gauge; 
(c) calculating the movement time t=2R/s during which the volume of water sprinkled from the translational sprinkler is received in the rain gauges; calculating the average volume of sprinkled water in the rain gauges; calculating the average depth of sprinkled water received in the rain gauges; 
(d) assuming a distribution shape of the volume of water sprinkled from the translational sprinkler, and establishing a functional relationship ht = kf(t) between instantaneous sprinkling intensity ht and the movement time t according to the mathematical characteristics of the assumed shape, where, k is a general term of all variables in the analytic expression f(t), and f(t) is an analytic expression of the independent variable t; calculating the variable k in the functional relationship ht = kf(t) from the value of the movement time t and the value of the average depth H of sprinkled water which are calculated in the step (c), according to the mathematical characteristics of the assumed shape; and 
(e) substituting the specific numerical value of instantaneous movement time t of the translational sprinkler into the functional relationship ht = kf(t) established in the step (d) to obtain the value of ht, which is the numerical value of the instantaneous sprinkling intensity of the translational sprinkler… 
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “(a) placing rain gauges in number of b with water-receiving opening in diameter D at a distance of a meters from a translational sprinkler, to measure the volume of water sprinkled from the translational sprinkler; (b) setting an operating pressure of the translational sprinkler, maintaining the translational sprinkler in a stable operating state, setting a movement speed s of the translational sprinkler, moving the translational sprinkler till the rain gauges cannot receive water sprinkled from the translational sprinkler, and then stopping the translational sprinkler; measuring the volume of sprinkled water ci (i = 1,..., b) received in each rain gauge, repeating the test for n times at the same movement speed” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g).

Dependent claims 2-6 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 rejection set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, (d) assuming a distribution shape of the volume of water sprinkled from the translational sprinkler, and establishing a functional relationship ht = kf(t) between instantaneous sprinkling intensity ht and the movement time t according to the mathematical characteristics of the assumed shape, where, k is a general term of all variables in the analytic expression f(t), and f(t) is an analytic expression of the independent variable t; calculating the variable k in the functional relationship ht = kf(t) from the value of the movement time t and the value of the average depth H of sprinkled water which are calculated in the step (c), according to the mathematical characteristics of the assumed shape; and (e) substituting the specific numerical value of instantaneous movement time t of the translational sprinkler into the functional relationship ht = kf(t) established in the step (d) to obtain the value of ht, which is the numerical value of the instantaneous sprinkling intensity of the translational sprinkler.


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kisch et al. (US Patent Number 8,311,786 B2) discloses to model the precipitation rate, water delivery spatial distribution, and distribution uniformity for irrigation systems;
Vander Griend (US Patent Number 8,285,421 B2) discloses optimization of sprinkler head positions and nozzle sizes in an irrigation system;
Carrion et al. (NPL, “SIRIAS: a simulation model for sprinkler irrigation”);
Ge et al. (NPL, “Application of different curve interpolation and fitting methods in water distribution calculation of mobile sprinkler machine”);
Li et al. (NPL, “Development and validation of a modified model to simulate the sprinkler water distribution”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862